Citation Nr: 0920497	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  07-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than March 14, 2006, 
for the grant of service connection for an atypical migraine 
headache disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from May 1943 to May 1945.  

By rating action in September 1998, the RO denied service 
connection for seizure disorder and head pain.  The Veteran 
was notified of this decision and did not appeal.  By rating 
action in July 2005, the RO found that new and material 
evidence had not been received to reopen the claim of service 
connection for seizure disorder and head pain.  The Veteran 
and his representative were notified of this decision and did 
not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision by the RO 
which granted service connection for an atypical migraine 
headache disability and assigned a 30 percent evaluation; 
effective from March 14, 2006, the date of receipt of the 
Veteran's claim.  In August 2008, a hearing was held at the 
RO before the undersigned acting member of the Board.  


FINDINGS OF FACT

1.  The Veteran did not appeal a July 2001 rating decision 
which denied his request to reopen the claim of service 
connection for a seizure disorder with head pain, and that 
rating decision is final.  

2.  A claim of service connection for migraine headaches was 
received on March 14, 2006.  

3.  In September 2006, the RO assigned an effective date of 
March 14, 2006, for the grant of service connection for an 
atypical migraine headache disability.  

4.  There is no legal basis for the assignment of an 
effective date earlier than March 14, 2006, for the grant of 
service connection for an atypical migraine headache 
disability.  


CONCLUSIONS OF LAW

1.  The July 2001 rating decision that last denied service 
connection for a seizure disorder with head pain is final.  
38 U.S.C.A. § 7105(d) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 20.1103 (2008).  

2.  An effective date earlier than March 14, 2006, for the 
grant of service connection for an atypical migraine headache 
disability is not assignable.  38 U.S.C.A. §§ 5101(a), 5103A, 
5107, 5110(a) 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.1(p)(r), 3.104, 3.151(a), 3.156, 3.159, 3.400(q)(r) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

The Board observes that with regard to the Veteran's claim of 
service connection for migraine headaches, pursuant to the 
September 2006 rating decision, that claim was granted, 
thereby rendering 38 U.S.C.A. § 5103(a) notice moot since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability or effective 
date does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. 
Peake, 22 Vet. App. 128, (2008) (where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to any downstream 
elements).  Nevertheless, it is important to note that in 
June 2006 and January 2007 letters the Veteran was apprised, 
generally, of the criteria for assigning effective dates.  

Additionally, there has been no showing or allegation of 
prejudice to the Veteran in the essential fairness of the 
adjudication.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2008).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2008).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p), 3.155 (2008).  

Additionally, VA Regulations provide that a determination on 
a claim by the agency of original jurisdiction of which the 
claimant is properly notified is final if an appeal is not 
perfected within one year of the date that notice of the 
determination is mailed to the claimant.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2008).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award of disability compensation based on new and material 
evidence received after final disallowance shall be the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (2008).  

Factual Background

The service treatment records showed that the Veteran was 
hospitalized for several weeks beginning in March 1945 for 
evaluation of symptoms of temporary paralysis on the right 
side followed by headaches for several hours after his 
paralysis resolved.  The Veteran was apparently aware of his 
surrounding during his attacks, but could not speak or move.  
The Veteran reported that his "nervous spells and 
paralysis" were similar to the symptoms his mother had when 
he was growing up.  All diagnostic studies in service were 
within normal limits.  The final diagnosis was 
psychoneurosis, hysteria.  A Medical Evaluation Board 
concluded that the Veteran's disorder existed prior to 
service but was aggravated by service recommended 
administrative discharge from service.  

The service records showed that the Veteran was honorably 
discharged from service by reason of unsuitability due to 
psychoneurosis, hysteria in May 1945.  

An application for VA compensation benefits for a "nervous 
condition" was received from the Veteran in May 1945.  

By rating action in May 1945, service connection was 
established for psychoneurosis, hysteria type, and a 50 
percent evaluation was assigned; effective from May 5, 1945, 
the day following discharge from service.  Subsequent rating 
decisions in July 1947 and June 1948 reduced the 50 percent 
evaluation to 30 percent and to a noncompensable rate, 
respectively.  The Veteran was notified of these decisions 
and did not appeal.  

The Veteran's claim for a seizure disorder with head pain, 
received in April 1998, was denied by the RO in September 
1998.  The Veteran was notified of this decision and did not 
appeal.  

A request to reopen the claim of service connection for 
seizure disorder with head pain was received in October 2000.  
By rating action in July 2001, the RO found that new and 
material evidence had not been received to reopen the claim.  
The Veteran and his representative were notified of this 
decision and did not appeal.  

A claim of service connection for migraine headaches was 
received in March 2006.  by rating action in September 2006, 
the RO granted service connection for migraine headaches and 
assigned a 30 percent evaluation, effective from March 14, 
2006, the date of receipt of his claim.  The Veteran 
disagreed with the effective date assigned giving rise to 
this appeal.  

Analysis

The Veteran argues, in essence, that his chronic headaches in 
service were misdiagnosed and that he actually suffered from 
migraine headaches which were a disability separate and 
distinct from his seizures.  Therefore, he believes that the 
award of service connection for migraine headaches should be 
effective from the date of his discharge from service.  

The provisions of the law governing effective date of awards 
of benefits are clear and unambiguous.  The effective date of 
an award is generally the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  However, in the case such as 
this one, where the issue is one of new and material 
evidence, the effective date of an award of compensation is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (q)(ii), and 
(r).  

As noted above, service connection for seizures with head 
pain was last denied by the RO in July 2001.  The Veteran and 
his representative were notified of this decision and did not 
appeal.  As an appeal was not perfected within the prescribed 
period under 38 C.F.R. § 20.1103, that determination is 
final.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that the rule of 
finality regarding an original claim implies that the date of 
that claim is not to be a factor in determining an effective 
date if the claim is later reopened.  The Court held that the 
term "new claim," as it appears in 38 C.F.R. 
§ 3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay v. Principi, 15 Vet. App. 165, 
172 (2001) (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the 
application which resulted in the award of disability 
compensation that is to be assigned an effective date under 
section 5110."); Cook v. Principi, 258 F.3d 1311, 1314 (Fed. 
Cir. 2001) (affirming assignment of an effective date for a 
service connection award based upon the reopened claim as the 
date on which the veteran "first sought to reopen his 
claim").  Thus, there is no basis to award an effective date 
for the grant of service connection prior to July 2001.  
38 C.F.R. §§ 20.302(a), 20.1105 (2008).  

A formal claim of service connection for migraine headaches 
was received in March 2006.  By rating action in September 
2006, service connection was established and a 30 percent 
evaluation was assigned; effective from March 14, 2006, the 
date of receipt of the Veteran's reopened claim, which is the 
earliest date allowable under the applicable criteria.  38 
C.F.R. § 3.400(q)(ii) (2008).  

Although the Veteran contends that he had chronic headaches 
for many years, as documented in various medical reports of 
record preceding the effective date of the award in this 
case, the date of filing of a claim is controlling in 
determinations as to effective dates.  See Lalonde v. West, 
12 Vet. App. 377, 380 (1999) (citing Hazan v. Gober, 10 Vet. 
App. 511 (1997)).  In Lalonde, the Court stated that the 
effective date of an award of service connection is not based 
upon the date of the earliest medical evidence demonstrating 
potential entitlement, but on the date that the application 
upon which service connection was eventually awarded was 
filed with VA.  Id.  The effective date of an award of 
service connection is not to be based on the date of earlier 
medical evidence which might demonstrate a diagnosis, but on 
the date of filing of the application (here, a request to 
reopen the previously denied claim) upon which service 
connection was eventually awarded.  Lalonde, supra.  Further, 
medical reports are accepted as an informal claim only where 
service connection has already been allowed, or where it has 
been denied only because the claimed disability was 
noncompensable in degree.  That is not the situation in this 
case.  See 38 C.F.R. §§ 3.155, 3.157 (2008); Brannon v. West, 
12 Vet. App. 32, 35 (1998).  

Here, the RO assigned an effective date of March 14, 2006, 
the date of receipt of the Veteran's request to reopen his 
claim, which is the earliest date allowable under the 
applicable criteria discussed above.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, the Board concludes that it 
has no alternative but to find that the Veteran's claim for 
an effective date earlier than that allowable by law lacks 
legal merit and must be denied.  Accordingly, the appeal is 
denied.  


ORDER

An effective date earlier than March 14, 2006, for the grant 
of service connection for a migraine headache disability is 
denied.  




____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


